Citation Nr: 1202435	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  11-24 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and B.F.


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Coast Guard Merchant Marines from February 1945 to August 1945.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in December 2011; the hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006). 

During a December 2011 video conference hearing, the Veteran reported having multiple volunteer services that he performed while in the Merchant Marines in addition to his regular duty.  He indicated that he volunteered to man a 350 round "hot shell unit" while serving on the Hinton R. Helper, and reported that he had this duty for about six months while aboard the ship.  He reported that he used cotton in the ears, ear phones, and an asbestos suit while firing shells.  He also reported exposure to noise from a DD-destroyer firing shells nearby on one occasion, as well as exposure to engine noise from the ship.  The Veteran reported noticing problems with his hearing in service, and reported current hearing problems, including ringing in the ears.  Additionally, an August 2010 private physician's statement appears to note a history of trouble with hearing since the Veteran was young.  In light of the "low threshold" as announced in Mclendon v. Nicholson, the Board finds that remand for a VA examination is necessary to determine if the Veteran's bilateral hearing loss and tinnitus are related to service. 

The Board notes that the Veteran's service records are not available in this case.  However, the Veteran has provided lay statements and testimony in support of his claim.  The Board emphasizes that the Veteran is competent to describe noise exposure he experienced in service as well his in-service symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336, 1337 (Fed. Cir. 2006); Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA audiological examination to address his claims for service connection for bilateral hearing loss and tinnitus.  The claims folder, to include a copy of this Remand, must be made available to the examiner for review before the examination.  

The VA examiner should determine if the Veteran has a current hearing loss disability and/or tinnitus.  

If so, the VA examiner should provide a medical opinion, based on available evidence, as to whether it is at least as likely as not that bilateral hearing loss and/or tinnitus were incurred in service. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

In rendering his or her opinion, the examiner should address the Veteran's lay testimony with respect to his in-service noise exposure and his symptomatology.  The examiner must provide clear rationale for his or her opinion with references to the evidence of record and must provide a discussion of the facts and medical principles involved. 

2.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


